PER CURIAM.
We have for consideration the judgment of the Board of Governors of The Florida Bar recommending disciplinary action against the respondent. The pertinent provisions of the judgment are the following:
“ * * * that the respondent, Brooks Taylor, be reprimanded publicly by the filing of this judgment of the Board of Governors of The Florida Bar, that he pay the costs of these proceedings in the amount of $702.15 and that he be placed upon probation for a period of three years from this date. The conditions of said probation are that he will conduct himself during that period of time in an ethical and professional manner and secondly that he will not, during that period of time, use intoxicants to excess. This Board reserves jurisdiction to reconsider this judgment upon its own motion at any time during said probationary period.”
The respondent has not, within the time permitted by the Rules, appealed from or sought review of the judgment of the Board of Governors. It is, therefore, ordered that said judgment be and the same is hereby approved. The approval of said judgment shall be construed as a public reprimand of the respondent as recommended by the Board of Governors. It is further ordered that respondent pay the costs of these pro*730ceedings in the amount of $702.15, and that he shall be and remain- on probation, subject to the supervision of the Board of Governors, until June 30, 1967. The conditions of the probation shall be that the respondent conduct himself in an ethical and professional manner and refrain from excessive use of intoxicants during the probationary period. The Board of Governors is vested with continuing jurisdiction over the respondent with authority to supervise his professional conduct during the period aforesaid for the purpose of enforcing this order.
It is so ordered.
DREW, C. J., and THOMAS, ROBERTS, THORNAL and O’CON-NELL, JJ., concur.